took no further action to pursue the matter, but appellant, through her
                own counsel, filed a motion to compel arbitration in the district court. The
                district court denied the motion on the grounds that the collective
                bargaining agreement was between the City and the Association, and
                therefore appellant, as an individual employee, did not have standing to
                compel arbitration. This appeal followed.
                            Whether standing exists is a question of law subject to de novo
                review. Ruiz v. City of N. Las Vegas,          127 Nev. „ 255 P.3d 216, 219
                (2011). Additionally, a determination as to whether a dispute is arbitrable
                involves questions of contractual construction, which this court also
                reviews de novo. Clark Cnty. Public Emps. Ass'n v. Pearson, 106 Nev. 587,
                590, 798 P.2d 136, 137 (1990).
                            On appeal, this court is asked to determine whether appellant,
                as an individual employee member of the Association, has standing to
                move to compel her employer to arbitrate under the collective bargaining
                agreement between the employer and the Association. We agree with the
                district court's determination that she does not. The collective bargaining
                agreement provides that if, after the Association submits the grievance on
                behalf of the employee, the city manager and the Association cannot reach
                a "mutually satisfactory settlement," then "the Association shall have the
                right to submit the matter to arbitration." This language indicates that
                only the Association, and not its individual members, has the right to
                pursue arbitration.    Cf. Ruiz,         127 Nev. at , 255 P.3d at 220-21
                (concluding that an individual employee member of the Association is not
                a "party" to the arbitration based on the language of the collective
                bargaining agreement).


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A

                                MMUS             72,1k
                                        Moreover, the Association cannot assign its right to pursue
                            arbitration to the individual employee because doing so would materially
                            increase the City's obligations under the collective bargaining agreement
                            in situations where the Association has decided, at any point during the
                            grievance process, not to pursue arbitration.   See id. at , 255 P.3d at
                            221-22 (explaining that under the traditional principles of contract law,
                            the union could not assign its right to challenge an arbitration decision
                            because doing so would increase the city's obligations or risks and the
                            collective bargaining agreement did not expressly provide for assignment).
                            To the extent that appellant attempts to distinguish Ruiz as involving
                            different factual circumstances and a different point in the arbitration
                            process, we note that other jurisdictions have rejected the proposition that
                            an employee may compel arbitration under circumstances similar to the
                            ones presented here.    See, e.g., Black-Clawson Co., Inc. v. Int'l Ass'n of
                            Machinists Lodge 355, 313 F.2d 179, 183-84 (2d Cir. 1962) (concluding
                            that when the terms in the collective bargaining agreement do not give an
                            individual employee the right to compel the employer to arbitrate, that
                            employee has no standing to do so); Thomas v. Thompson Sch. Dist. R2-J,
                            749 P.2d 966, 967-68 (Colo. App. 1987) (concluding that only the union,
                            and not an individual teacher, has standing pursuant to the terms of the
                            collective bargaining agreement to compel the school district to arbitrate
                            the grievance, even if the union initially requested arbitration); see also
                            Wilcoxson v. Tackett,    41 P.3d 1024, 1027 (Okla. Civ. App. 2001)
                            (recognizing that language in a collective bargaining agreement that
                            limits the right to compel arbitration to the parties is not unusual). And
                            in responding to the City of North Las Vegas's arguments in this regard,
                            appellant fails to cite to any contrary authority allowing an employee to
SUPREME COURT
        OF
     NEVADA
                                                                    3
(0) 1947A


                .1-111-Tr                   k.           ,t4a7ntl
                compel arbitration under circumstances similar to those presented here.
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.'



                                             citkA                       j.
                                        Hardesty



                Parraguirre    C-

                cc:   Hon. Michelle Leavitt, District Judge
                      Craig A. Hoppe, Settlement Judge
                      Law Office of Daniel Marks
                      North Las Vegas City Attorney
                      Eighth District Court Clerk




                       'To the extent that appellant's arguments have not been addressed,
                we conclude that they lack merit. Further, to the extent that appellant
                has inquired as to what alternative remedies are available to the
                individual employee if the court denies standing to individual employees
                to compel arbitration, this court does not issue advisory opinions. See
                Personhood Nev. v. Bristol, 126 Nev. „ 245 P.3d 572, 574 (2010)
                (explaining that "[t]his court's duty is not to render advisory opinions but,
                rather, to resolve actual controversies by an enforceable judgment").

SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A

                                  EMBIZON    rlpstanAzitontridrn.: --.                 WOMM